GRIFFIN, J.
Appellant, D.D., appeals the disposition order finding her guilty of battery and placing her on probation until her nineteenth birthday. D.D. contends that it is apparent on the face of the record that D.D.’s trial counsel was ineffective under the standard set forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
The crux of D.D.’s appeal goes to the failure of her trial counsel to move for a judgment of dismissal. We find no error and affirm. The trial court correctly ruled that the testimony of the mother, coupled with the admission of D.D., were sufficient to support the battery adjudication. See, e.g., Wingfield v. State, 751 So.2d 134 (Fla. 2d DCA 2000); Clark v. State, 746 So.2d 1237 (Fla. 1st DCA 1999); State v. Roux, 702 So.2d 240 (Fla. 5th DCA 1997); Malczewski v. State, 444 So.2d 1096 (Fla. 2d DCA 1984).
AFFIRMED.
THOMPSON and PLEUS, JJ., concur.